ACCEPTED
                                                                                           14-13-01076-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      3/31/2015 3:14:09 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                                IN THE
                      FOURTEENTH COURT OF APPEALS
                               OF TEXAS                                 FILED IN
                                                                 14th COURT OF APPEALS
                                                                    HOUSTON, TEXAS
ELIDA HERRERA-GARCIA                       §                     3/31/2015 3:14:09 PM
                                           §          CASE NOs. CHRISTOPHER A. PRINE
VS.                                        §          14-13-01075-CR andClerk
                                           §          14-13-01076-CR
THE STATE OF TEXAS                         §



      CERTIFICATION OF NOTIFICATION OF RIGHT TO FILE PRO
            SE PETITION FOR DISCRETIONARY REVIEW



      Daucie Schindler, counsel for Appellant in this case, respectfully informs
      the Court that counsel has complied with Rule 48.4 by providing a copy
      of the opinion in this case to Appellant and informing Appellant of the
      right to file a pro se petition for discretionary review. The Certified Mail
      number for confirmation is 7010 1870 0000 4698 6652.

                                 Respectfully submitted,

                                 Harris County Public Defender’s Office
                                 1201 Franklin Street, 13th Floor
                                 Houston, Texas 77002


                                 /s/ Daucie Schindler
                                 Daucie Schindler
                                 Assistant Public Defender
                                 Texas Bar Number 24013495
                                 Daucie.Schindler@pdo.hctx.net
                                 (713) 368-0016